Citation Nr: 1701995	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than January 28, 2004, for the grant of service connection for right spinal accessory nerve plexopathy with trapezius palsy (right shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to January 1978, and from October 1981 to May 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's right shoulder disability and assigned a January 28, 2004 effective date.  

On his April 2012 substantive appeal (VA Form 9), the Veteran indicated that he wanted a video-conference hearing before the Board.  In a November 2016 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  An unappealed July 1996 rating decision denied service connection for a right shoulder disability, and it became final. 

2.  After the July1996 rating decision, the first communication from the Veteran evidencing an intent to reopen a claim of service connection for a right shoulder disability was received by VA on January 28, 2004. 



CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied service connection for a right shoulder disability disorder is final.  38 C.F.R. § 7105 (c); 38 C.F.R. § 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2016). 

2.  An effective date prior to January 28, 2004, is not warranted for the award of service connection for service connection for the right shoulder disability.  
38 U.S.C.A. §§ 5101, 5100, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 
38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The issue of entitlement to an effective date earlier than January 28, 2004 for the grant of service connection for the Veteran's right shoulder disability arises from the initial grant of service connection for that disability.  As such, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

And finally, the Board further notes that adjudication of a claim for an earlier effective date from a grant of service connection is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the veteran.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2016). Consequently, there is no additional development that can be conducted, examination performed, nor any other records which can be obtained, which would substantiate his claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Earlier Effective Date-Legal Criteria 

With regard to the effective date issue on appeal, the Board notes that it has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d at 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. at 128-30 (2000). 

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed. 
38 C.F.R. § 3.151 (a) (2016).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit." 
38 C.F.R. § 3.1 (p) (2016).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155 (a) (2016).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id. 

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110 (a) (West 2014).  See 38 C.F.R. § 3.400.  

Further, 38 C.F.R. § 3.400 (q)(2), provides that the effective date of the grant of service connection after the receipt of new and material evidence following a final disallowance is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.

If a veteran files an application for service connection with VA, and the claim is disallowed, he has the right to appeal the disallowance to the Board.  See, e.g., 
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016).  If he does not initiate an appeal within one year, however, the decision becomes final.  See 38 C.F.R. §§ 20.302 (a), 20.1103 (2016).  With exceptions not applicable here, any award based on a subsequently filed application for benefits which is reopened based on new and material evidence can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5108, 5110(a) (West 2014); 38 C.F.R. §§ 3.400 (q)(2) (2016).

Background and Analysis

The Veteran argues that he warrants an earlier effective date for the award of service connection for his right shoulder disability because he has had such a disorder since approximately 1988. 

The Veteran was initially denied service connection for a right shoulder disability in a July 1996 rating decision.  The Veteran was notified of the determination that same month, but did not appeal.  

On January 28, 2004, VA received the Veteran's claim to reopen service connection for a right shoulder disorder.  In a March 2010 rating decision, the RO granted service connection for a right shoulder disability and assigned a 30 percent disability evaluation, effective January 28, 2004.  The Veteran disagreed with the rating and effective date assigned in a March 2010 statement.

After having carefully reviewed the evidence of record, the Board finds that the evidence does not support entitlement to an effective date earlier than January 28, 2004 for the grant of service connection for the right shoulder disability.  In fact, the Veteran is precluded from obtaining an earlier effective date.  The reasons follow.

In this case, the RO initially denied service connection for a right shoulder disorder in a July 1996 rating decision.  The Veteran did not file a notice of disagreement or new, relevant evidence within one year, and the rating decision became final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302.

On January 28, 2004, the Veteran filed a claim to reopen the previously denied claim for service connection for a right shoulder disorder.  In an August 2008 decision and remand, the Board reopened the Veteran's claim and remanded it for further development, to include obtaining a VA examination.  This decision reopened and granted the claim based on new and material evidence under 
38 C.F.R. § 3.156 (a); the claim was not reconsidered because of newly obtained service department records.  The Veteran's claim was subsequently granted in a March 2010 rating decision.  An effective date of January 28, 2004, was assigned, which the RO explained was the date the claim was received.

As noted above, 38 C.F.R. § 3.400 (q)(2), provides that the effective date of the grant of service connection after the receipt of new and material evidence following a final disallowance is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Here, the Veteran has already received an effective date of January 28, 2004, the date of his claim to reopen service connection for a right shoulder disorder.  Accordingly, an earlier effective date cannot be awarded under VA regulations. 

The Board notes that the Veteran could potentially have the effective date revised, but he would have to show clear and unmistakable error (CUE) in the earlier July 1996 rating decision by collaterally attacking it after the fact.  A review of the record does not demonstrate that the Veteran has filed a claim for CUE of the July 1996 rating decision. 

For these reasons, entitlement to an effective date earlier than January 28, 2004, for the award of service connection for the right shoulder disability cannot be granted, as there is nothing in the record to provide a basis to award an earlier effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case where law, as opposed to facts, is dispositive, claim should be denied or appeal terminated because of the absence of legal merit or lack of entitlement under the law).


ORDER

Entitlement to an effective date prior to January 28, 2008, for the grant of service connection for right spinal accessory nerve plexopathy with trapezius palsy, is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


